Order, Supreme Court, Bronx County *177(Barry Salman, J.), entered on or about April 4, 1997, which denied defendant’s motion for summary judgment dismissing the complaint for failure to meet the “serious injury” requirement of Insurance Law § 5102 (d), without prejudice to renewal after completion of disclosure, unanimously affirmed, without costs.
An issue of fact as to whether plaintiff sustained a serious injury is raised by the report of defendant’s own medical expert, which, inter alia, noted a tremor in plaintiff’s extremities. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.